Citation Nr: 1212437	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-00 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for major depressive disorder, currently rated at 100 percent.  

2. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated at 20 percent.  

3. Entitlement to an increased rating for medial epicondylitis, right elbow, currently rated at 10 percent.  

4. Entitlement to an increased rating for degenerative arthritis, left ankle, currently rated at 20 percent.  

5. Entitlement to an increased rating for degenerative arthritis, right hip, currently rated at 10 percent.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to increased ratings for degenerative disc disease, major depression, right medial epicondylitis, and degenerative arthritis of the left ankle and right hip.  Timely appeals were noted from that decision.  

In April 2010, this claim was remanded for further development; the Board finds this development has been completed.  

In December 2011, the Appeals Management Center (AMC) increased the Veteran's service-connected major depressive disorder to 100 percent disabling (effective April 15, 2010); increased the service-connected degenerative arthritis of the left ankle to 20 percent (effective June 21, 2010); and continued the other ratings on appeal.  Due to the total rating for service-connected major depressive disorder, special monthly compensation (SMC) based on housebound criteria was granted (effective June 21, 2010) and basic eligibility to Dependants' Educational Assistance (DEA) was established (effective April 15, 2010).  


FINDING OF FACT

1. In a February 2012 statement, which was prior to the promulgation of a decision in this appeal, the Veteran withdrew her appeal regarding claims for increased ratings.  
CONCLUSION OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues regarding increased ratings for major depressive disorder; degenerative disc disease of the lumbar spine; medial epicondylitis, right elbow; degenerative arthritis, left ankle; and degenerative arthritis, right hip, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

In a February 2012 statement, the Veteran stated that she received SSOC, had no further evidence and wished to accept the decision of the Board that was rendered on December 22, 2011.  December 22, 2011 is the date of the notice letters accompanying the December 2011 SSOC and RO rating, which awarded two increased ratings, including one total schedular rating, and continued other evaluations.  While it was not the Board that made these determinations, the appellant does express satisfaction with the determinations made.  

The Board finds that the Veteran's statement indicating her intention to withdraw the appeals satisfies the requirements for the withdrawal of the substantive appeals.  In Hanson v. Brown, 9 Vet. App. 29, 31 (1996) the United States Court of Appeals for Veterans Claims (Court) clearly held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The Veteran has withdrawn her increased rating appeals (as stated above); and there remains no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeals, and they are dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


